ON APPLICATION FOR REHEARING.
LECHE, J.
Francois Gonsoulin and his wife Marie Louise de la Gautrais are said to have departed this life about one hundred years ago, the former in 1819 and the latter in 1830, owning at the time of their death, a one-third interest in 1218.75 acres of land known as “Belle Isle.” The land is now included within the limits of the Parish of St. Mary. Francois Gonsoulin and his wife lived and died in the Parish of St. Martin. The Parish of Iberia was created by an act of the Legislature approved October 30, 1868, and was formed from parts of the Parishes of St. Martin and St. Mary and it is not disputed that the location of the home occupied by Francois Gonsoulin and wife, where they resided and died, is now within the limits of the Parish of Iberia.
It is also unquestioned that plaintiff is a descendent of Francois Gonsoulin and wife. She claims to be an heir of the said Gonsoulin and wife and also an heir of St. Clair Gonsoulin, who she says became the owner of another third of the 1218.75 acres of land known as Belle Isle, so that she claims as heir of both Francois and St. Clair Gonsoulin, her1 heritable portion in two-thirds of the property. What the proportionate part of her inheritance amounts to, is difficult to state exactly, but she alleges it to be worth seven hundred and fifty dollars and that allegation is not in dispute.
The. question of possession of the land is not an issue in the case, and while there is no evidence upon that subject in the record, we assume that the land is swampy and not susceptible of occupancy or corporeal possession.
It is not alleged or shown who controlled this property, who administered it or who looked after the payment of taxes due upon it, from the time of the deaths of Francois Gonsoulin and wife, and of St. Clair Gonsoulin, until about the year 1900, when it is admitted that plaintiff’s father, Alcide Gonsoulin, who died about the year 1901, and numerous other heirs of Francois Gonsoulin asked Adrien Gonsoulin to give his attention to the lands of Francois Gonsoulin and to administer the same.
*558It is admitted that plaintiff who at the time the case was tried in the district court, was between 65 and 70 years of age, acquiesced as heir of her predeceased father and mother in the appointment of Adrien Gonsoulin and that she contributed funds at the request of Adrien Gonsoulin to assist in meeting expenses of administering the property and that her last contribution was in the year 1903.
It seems that about this time the succession of Francois Gonsoulin or his heirs were engaged in litigation in the Federal courts about matters which affected the interests of the succession either in these or other lands, the nature of which is not clearly shown, and that this litigation terminated about the year 1905. Adrien Gonsoulin who was acting as administering agent for the succession, the heirs and especially for plaintiff in this case, had incurred heavy expenses for attorney’s fees, costs and numerous incidentals, wished to be reimbursed the moneys he had advanced and to pay the debts which he had incurred in his capacity as agent for the succession and the heirs.
It is admitted that the heirs and descendants of Francois Gonsoulin numbered at the time several hundred, were scattered in many parishes of the State of Louisiana as well as several other states of the Union and that among them were numerous minors. Under these conditions, Adrien Gonsoulin applied to be appointed administrator of the succession on December 30, 1926. His application was published and he was in due time appointed and he qualified as administrator. The records of these proceedings were lost and after diligent search could not be found. On November 24, 1927, Adrien Gonsoulin again applied for appointment as administrator and again qualified as such. In due course, the interest of the succession in the lands known as Belle Isle was ordered sold to pay debts, and was adjudicated to him and to Mrs. Branch K. Miller, who are defendants in this case.
On January 9, 1922, Adrien Gonsoulin and Mrs. Branch K. Miller then applied to the dictrict court for a monition. That proceeding was opposed by many of the heirs of Francois Gonsoulin, though the plaintiff was not one of the opponents. After due trial and hearing, the monition was finally granted and homologated.
The present suit was instituted by plaintiff on the 13th of March, 1928, and its purpose is to have decreed as null and void, the proceedings had, the order of sale and the sale made thereunder to Adrien Gonsoulin and Mrs. Branch K. Miller, and to annul the judgment rendered in the monition proceedings taken in said succession of Francois Gonsoulin and his wife, for the reason that the court sitting for the Parish of Iberia, was without jurisdiction ratione materias, of the subject matter.
Defendants filed numerous exceptions to the plaintiff’s petition and her demand was rejected on the ground that she is estopped from attacking these proceedings and on the further ground that her demand is prescribed by the prescriptions of one, five and ten years.
That judgment was affirmed by this court (119 So. 785) and plaintiff has filed a motion for rehearing.
Plaintiff seems to pitch her case on the proposition that because the domicile of Francois Gonsoulin and his wife were included within the territorial limits of the Parish of St. Martin when they died, therefor the only court that had jurisdiction of their succession is the court sitting for the Parish of St. Martin. The act creating *559the Parish of Iberia in the year 1868 provides in Sections 8 and 9, that the records of cases wherein the defendants became residents of the Parish of Iberia under the terms of the act, should be transmitted to the latter parish. These sections of the act were enacted to protect the right of everyone to be sued at his domicile. A fortiori do they hold good in regard to successions which should be opened and administered under the jurisdiction of the court having jurisdiction over the domicile of the deceased.
Annexed to plaintiff’s petition is a document purporting to be a certified copy of a notice of a tableau of distribution and partition of the estate of Francois Gonsoulin, of date July 4, 1854. From this document plaintiff contends in argument, that the succession of Francois Gonsoulin had been opened, administered and closed in the Parish of St. Martin, and therefore could not again be opened in the Parish of Iberia. Conceding the truth of the fact contended for by the plaintiff, it is nevertheless also true and admitted by her as a fact, that about the year 1900, her father through whom she claims to be an heir of Francois Gonsoulin, asked Adrien Gonsoulin to look after and administer the lands belonging to that succession, that she acquiesced in this and even at first contributed towards paying the expenses of such administration. It is also true that Adrien Gonsoulin administered said property and that in order to pay the expenses of such administration he was compelled to open the succession. That he first opened it in 1906, filed additional proceedings in 1917, and finally terminated his administration in 1922 or 1923. During all of these years plaintiff resided within the Parish of Iberia. The proceedings commenced by her agent Adrien Gonsoulin, were conducted openly, necessary legal notices appeared in the official paper of the Parish of Iberia and there is not a breath of suspicion as to the honesty of the motives actuating Adrien Gonsoulin and the faithful performance of his gestión as administrator and agent of the heirs and especially of the plaintiff.
It seems to us that it would be unconscionable to permit plaintiff who filed the present suit in 1928, after such a long period of inaction, to attack as null and void the acts performed by her agent in her behalf and for her benefit. It makes no difference whether Adrien Gonsoulin’s authority was vested in him by law or by the consent of the plaintiff. She is equally bound in either event and is now estopped from questioning that authority. The case referred to by counsel, Clemens vs. Comfort, 26 A. 269, and upon which plaintiff places great reliance, is not in conflict with our judgment in this case. The facts in Clemens vs. Comfort are the same as in the case of Mrs. Julia Scott and Husband vs. The World, reported in the same annual a few pages further, at page 285. It appears that Elijah W. Groves, an uncle of the minor heirs of Horace Groves, and not acting with any authority on behalf of the minors, knowing that Horace Groves’ succession had been opened and settled in the Parish of Madison, fraudulently caused the succession to be again opened in the Parish of Tensas which was by an act of the Legislature formed from part of the Parish of Madison, in order to .despoil the minors of their rights to certain property. Such were the facts reeking with fraud underlying that litigation. The decisions in these two cases condemn the conduct and actions of Elijah W. Groves as conceived and carried out for a fraudulent purpose, while in the case at bar the doings of Adrien Gonsoulin were with the actual or *560implied authority of the plaintiff, complainant, and were performed, in good faith and for an honest purpose.
The want of jurisdiction which plaintiff characterizes as jurisdiction ratione materias, is really ratione personae and that may be waived.
It appears to us that plaintiff by her conduct and inaction, has not only waived such jurisdiction, but has ratified the doings and actions of her agent and she is now estopped from attacking them.
Her application for a rehearing is therefore refused.